 



USA EQUITIES CORP.

 

CONVERTIBLE PROMISSORY NOTE

 

Principal Amount: $124,562 Dated: 9/1/19

 

WHEREAS, USA Equities Corp., a corporation organized under the laws of the State
of Delaware, with offices at 901 Northpoint Parkway, Suite 302, West Palm Beach,
FL 33407 (the “Corporation”), is obligated to pay to Troy Grogan, with an
address at 5480 N Ocean Drive, Bldg B1D, Singer Island FL 33404 (hereinafter,
the “Holder”) the sum of $124,562 pursuant to a convertible promissory note
together with interest at 1% per annum due and payable on December 31, 2022 (the
“Note”); and

 

FOR VALUE RECEIVED, the Corporation, pursuant to this Agreement, hereby promises
and agrees to pay to Holder the sum of $124,562 in lawful money of the United
States of America, (the “Principal”) with interest at one (1%) percent per annum
(the “Interest”) as follows:

 

Section 1. PRINCIPAL and INTEREST:

 

The Principal and Interest shall be due and payable at the offices of
Corporation on December 30, 2022 (the “Maturity Date”), unless Holder shall
agree to extend the Maturity Date, or Holder elects to convert the Principal and
all accrued Interest on this Note into the shares of the Corporation’s common
stock, par value $0.0001 (the “Shares”), as provided in Section 2 below, or
unless the Corporation shall have elected to prepay the entire Principal and
Interest due under this Convertible Promissory Note on prior written notice to
the Holder, as provided below.

 

Se c t i o n 2 . CO NV E RS I O N RI G H T S :

 

(a) The Principal and Interest due under this Convertible Promissory Note, or
any portion thereof, may be converted into the Corporation’s Shares, at the
conversion price of $0.25 (the “Conversion Right”), which Conversion Right may
be exercised in Holder’s sole discretion from time to time, by written notice to
the Corporation (the “Conversion Notice”), at its offices set forth above, and
upon receipt of such Conversion Notice, the Corporation shall immediately direct
its transfer agent to issue in the name of Holder or Holder’s designee a
certificate for the appropriate number of Shares, which certificate shall bear a
restrictive legend reflecting that such Shares have not been registered under
the Securities Act of 1933, as amended (the “Act”).

 

 1 

 

 

(b) In addition to the foregoing Conversion Right, the Corporation grants to
Holder “piggy-back” registration rights as follows: (i) in the event that the
Corporation shall authorize the preparation and filing of a registration
statement under the Act for the benefit of selling shareholders (the “Selling
Shareholder Registration Statement”), the Corporation will provide the Holder
written notice not less than twenty (20) business days prior to the intending
filing of the Selling Shareholder Registration Statement (the “Registration
Notice”); (ii) the Holder, within ten (10) business days of receipt of the
Corporation’s Registration Notice, at Holder’s sole election, deliver to the
Corporation a Conversion Notice with respect to all or such portion of the
Principal and Interest then due and payable on the Note that Holder desires to
convert under Holder’s Conversion Right; and (iii) the Corporation shall include
in the Selling Shareholder Registration Statement such number of Holder’s Shares
that shall be issuable pursuant to the Holder’s Conversion Notice, together with
any other Shares in the name of the Holder or Holder’s designee(s), to the
maximum extent permissible pursuant to the provisions of Rule 415 promulgated by
the United States Securities and Exchange Commission (the “SEC”) under the Act
in order to permit the public resale by the Holder or Holder’s designee(s) of
their respective Shares.

 

(c) The Corporation further undertakes to file post-effective amendments to the
Selling Shareholder Registration Statement, as may be required in order for
Holder or Holder’s designee(s) to be able to continue to publicly resell their
respective Shares under the Act and specifically in compliance with Section 5 of
the Act, unless and exemption from registration shall be available under the
rules and regulations promulgated by the SEC under the Act. In order for the
Corporation to comply with its obligation to register the aforesaid Shares or an
exemption shall be available to permit resale without registration under the
act, the Corporation further undertakes to remain current under in its reporting
obligations under the Securities Exchange Act of 1934 (the “Exchange Act”).

 

(d) The Corporation represents that it shall engage counsel for the purpose of
assisting the Corporation in its compliance with the reporting requirements
under the Exchange Act.

 

 2 

 

 

Se c t i o n 3 . EV EN T S O F D EF A U LT :

 

In the event that the Corporation shall fail to pay the Principal and Interest
when due under this Note, or if the Corporation shall fail to comply with its
obligations under this Note and Agreement with respect to any Conversion Notice
and/or Registration Notice, or the Corporation shall fail to file reports under
the Exchange Act when due (collectively, an “Event of Default”), then the entire
amount of Principal and Interest shall become immediately due and payable
hereunder and this Note shall be deemed to be in default. Holder shall have all
rights provided and all remedies available under the laws of the State of
Delaware as a creditor of the Corporation upon such Event of Default.

 

Section 4. RECLASSIFICATION, REORGANIZATION, MERGER:

 

In case of any reclassification, reorganization or other restructure of the debt
or capital stock of the Corporation, or if the Corporation shall merge with or
into another entity, the Corporation shall cause effective provision to be made
in any agreement for such reclassification, reorganization, merger or
consolidation so that upon conversion of this Note, the Holder, as a result of
an adjustment in the conversion price and the shares issuable upon conversion
hereof, will receive an economic benefit comparable to that contemplated hereby.

 

IN WITNESS WH EREOF, USA EQUITIES CORP. has caused this Convertible Promissory
Note to be issued in favor of Holder and to be executed by its duly authorized
officer as of this 1st day of September 2019.

 



USA EQUITIES CORP.        [ex10-1_001.jpg]       /s/ Troy Grogan, CEO, CFO  
Name                     (Title)  

 

 3 

 

 

